44 crey, 471 ASE 2:21-cv-00214-JRG CPL COVER SHER E21 Page 1 of 1 PagelD #: 10

The JS 44 civil cover sheet and

provided by focal rules of court.

the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

lL (a) PLAINTIFFS
Andrew Havins

(b) County of Residence of First Listed Plaintiff __ Bowie
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Sara Youngdahl, The Youngdahl Law Firm; 4203 Montrose Blvd.,
Suite 280, Houston, Texas 77006; 281-996-0750

DEFENDANTS

NOTE:
THE TRACT

Attorneys (if Known)

 

County of Residence of First Listed Defendant

National Drayage Services, LLC; Direct Chassislink, Inc., d/b/a DCLI/LJ Chassis
Holdings, Inc., Progress Rail Services Corporation; Juan Carlos Luna Arroyo

 

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED,

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

     

  
 

 
 

  
  

 

   

    

 

 

  

  

   
 
   

  
       

   

Il, BASIS OF JURISDICTION (Piace an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
CI 1 U.S. Government (]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [x] 1 C] 1 Incorporated or Principal Place Cl 4 CL 4
of Business In This State
[_]2 U.S. Government [3X4 Diversity Citizen of Another State [12 [[] 2 Incorporated and Principal Place CI] s [as
Defendant (Indicate Citizenship of Parties in Item Il) of Business In Another State
Citizen or Subject of a (13 [| 3 Foreign Nation Ol 6 Ol 6
Foreign Country
IV. NATURE OF SUIT piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
CONTRACT _TORTS | | FORFEITURE/PENALTY | BANKRUPTCY ___OTHER STATUTES.
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane oO 365 Personal Injury ~ of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC [57 3729(a))
140 Negotiable Instrument Liability Oo 367 Health Care/ "INTELLECTUAL 400 State Reapportionment
[_] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
15{ Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
H 152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans + 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [_| 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [LABOR] 880 Defend Trade Secrets [| 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[] 160 Stockholders’ Suits H 355 Motor Vehicle H 371 Truth in Lending Act 485 Telephone Consumer
[_] 190 Other Contract Product Liability im 380 Other Personal | _]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability st 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury oO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 75\ Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY | CIVIL RIGHTS =] PRISONER PETITIONS. 790 Other Labor Litigation | 865 RSI (405(g)) | 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: | _|791 Employee Retirement 893 Environmental Matters
CI 220 Foreclosure 441 Voting T | 463 Alien Detainee Income Security Act 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment | 510 Motions to Vacate || 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General [_] 871 IRS—Third Party 899 Administrative Procedure
{_]290 All Other Real Property H 445 Amer. w/Disabilities ~ Hl 535 Death Penalty "IMMIGRATION: 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
446 Amer, w/Disabilities -] | 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|_| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confi t

 

 

 

 

 

 

 

V. ORIGIN (Place an "X" in One Box Only)

(st 1 Original

cy Removed from

3  Remanded from oO 4 Reinstated or

om 5 Transferred from

6 Multidistrict

oO 8 Multidistrict

 

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. a Statute under which you are filing (Do not cite jurisdictional statutes untess diversity).
28 U.S.C.
VI. CAUSE OF ACTION 1332(a)

 

Brief’ description of cause:
Personal injury of a railroad worker caused by Third Party

 

 

 

 

 

 

   
 

 

 

VIL REQUESTED IN [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $1,000,000.00 JURY DEMAND: Ayes [INo
VIII. RELATED CASE(S)
See instructions):
IF ANY (See insiructions): GH DOCKET NUMBER
Ln Le
DATE GNATY, RE OF A y NEY OF RECORD
6-11-21 (E “YO
FOR OFFICE USE ONLY v
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
